ORDER

PER CURIAM.
AND NOW, this 3rd day of October, 2003, an Order and Rule to Show Cause having been entered by this Court on June 18, 2003, and upon consideration of the responses filed, it is hereby ORDERED that:
1. The Rule is made absolute and, pursuant to Rule 208(f), Pa.R.D.E.,
(a) respondent is placed on temporary suspension until further definitive action by this Court;
(b) Office of Disciplinary Counsel shall file a Petition for Discipline within thirty days of the date of this Order and the matter shall be assigned to a Hearing Committee for accelerated disposition;
(c) the Disciplinary Board shall review the matter and submit a recommendation to this Court without appreciable delay;
2. Respondent shall comply with the provisions of Rule 217, Pa.R.D.E.;
3. The President Judge of the Court of Common Pleas of Allegheny County, in accordance with Rule 217(g), Pa.R.D.E., shall take further action and make such further orders as may appear necessary to protect the rights and interests of respondent’s clients; and
4. All financial institutions in Pennsylvania in which respondent holds fiduciary *171funds shall freeze such accounts pending further Order of this Court.
This Order constitutes an imposition of public discipline within the meaning of Rule 402, Pa.R.D.E., pertaining to confidentiality.